Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 08/19/2019. Claims 1-12 are presently pending and are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to an abstract idea, specifically, a mental process that may be practically preformed in the human mind, for example reciting “A vehicle control method for determining a vehicle control level on the basis of avoidance information of a passenger with respect to a dangerous situation, the method comprising: detecting a passenger riding in a vehicle and a state of the passenger; calculating a first degree of danger on the basis of the state of the passenger; calculating a second degree of danger on the basis of at least one of a driving state of the vehicle, a positional relationship between the vehicle and another vehicle, and a driving situation of the vehicle; “, “and determining a control level of the vehicle on the basis of the calculated first degree of danger, the calculated second degree of danger and the extracted avoidance information.” which is an abstract idea that may be practically performed by a human observing a passenger in an autonomous vehicle. For example, a human could observe the behavior of a known passenger in a vehicle, and consider the driving state of a extracting avoidance information corresponding to the calculated first degree of danger and the calculated second degree of danger from previously stored avoidance information of the passenger;” is directed to insignificant data gathering merely gathering the data that is used to further perform the abstract idea by considering a known history of said passenger(s), for weighting a prediction of future passenger behavior corresponding to the present scenario. Under step 2B, the claim does not include additional elements that are sufficient to integrate the recited mental process into a practical application, because there are no additional elements. Accordingly, the claim is not patent eligible. Claims 2-12 are also rejected under 35 USC 101 by virtue of their dependency on claim 1.
Claims 2-9 do not recite additional elements that amount to significantly more than the recited mental process, because the claims are insignificant extra solution activity, and data gathering steps. For example, the measures of danger and calculation of a control level merely determine the data that is used to update control level parameter, and do not perform any further functions. The recited formulas of claims 2 and 3 are merely directed to mathematical formulas. While the data is determined, it is not selected, transmitted, nor transformed by any steps of the method, nor used to implement a specific control of the vehicle. Accordingly, these additional elements do not integrate the mental process into a practical application because they do not impose any meaningful limits on practicing the mental process.
Claims 10 & 11 do not recite additional elements that integrate the mental process into a practical application, because the claims are merely data outputting steps. For example, the 
Claim 12 does recite additional elements that integrate the mental process into a practical application, and would overcome the 101 rejection if amended in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 5-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et. al. (U.S. Publication No. 2021/0237744) in view of Uno (U.S. Publication No. 2021/0107421).
Regarding claim 1 
Sato discloses “calculating a first degree of danger on the basis of the state of the passenger;
Sato discloses “calculating a second degree of danger on the basis of at least one of a driving state of the vehicle, a positional relationship between the vehicle and another vehicle, and a driving situation of the vehicle;” (See Sato [0058] “the first monitoring information may include information related to a point value converted to a numerical value according to a risk of the travel state;”)
Sato discloses “extracting avoidance information corresponding to the calculated first degree of danger and the calculated second degree of danger from previously stored avoidance information of the passenger;” (See Sato [0199] “According to the configuration described above, the storage unit 62 stores, for each identification information di of the driver 2, information related to the caution determination condition or the monitoring-required determination condition according to the past tendency of the driver 2.”)
Sato discloses “and determining a control level of the vehicle on the basis of the calculated first degree of danger, the calculated second degree of danger and the extracted avoidance information.” (See Sato [0197] “The server 60 stores the transmitted monitoring information (d1, d2) in the storage unit 62 in a state of being associated with the identification information di of the driver 2 (step S35). Then, the condition correction processing unit 64, for example, corrects the information regarding the cumulative point threshold value of the appropriate caution determination condition and the monitoring-required determination condition by AI processing based on the past monitoring information (d1, d2) (step S36).”)
Sato discloses all of the elements of claim 1 except “A vehicle control method for determining a vehicle control level on the basis of avoidance information of a passenger with respect to a dangerous situation, the method comprising: detecting a passenger riding in a vehicle and a state of the passenger;” (In particular, Sato does not disclose “passenger” detection.)
Sato modified by Uno discloses “A vehicle control method for determining a vehicle control level on the basis of avoidance information of a passenger with respect to a dangerous situation, the method comprising: detecting a passenger riding in a vehicle and a state of the passenger;” (See Sato [0027] “The instructing terminal included in the management assistance system according to the present invention determines whether or not the driving state of the driver reaches a level of concern based on the information transmitted from the first monitoring device and the second monitoring device mounted on the target vehicle.” & Uno [0036] “The passenger identification unit 50 is an in-vehicle computer having a function of personally authenticating the passenger P when boarding the vehicle ADV and a function of determining the characteristics of each passenger P.” & Abstract “determining a falling-down risk of each passenger individually based on the attribute information;”)
Sato and Uno are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Sato, to incorporate the teachings of Uno to apply an occupant detection method to a passenger as opposed to a driver. Detection of passengers and their behavior is a method, known in the art to monitor the state of vehicle occupants, advantageously as implementing passenger detection into a driverless vehicle system provides a known method with known technology for evaluating occupant actions to cope with a dangerous situation autonomously, thus improving the safety of an autonomous system.
Regarding claim 2
Sato discloses “The vehicle control method of claim 1, wherein the determining of the control level comprises determining the control level by multiplying the sum of the first degree of danger and the second degree of danger by the avoidance information.” (See Sato [0136] “When receiving the first monitoring information d1 and/or the second monitoring information d2 in the transmitting/receiving unit 51, the instructing terminal 50 causes the determination processing unit 53 to perform a process of adding the point value included in each monitoring information (d1, d2) to calculate the cumulative point value and store the cumulative point value in the storage unit 52.” & Sato discloses correcting the cumulative point threshold (the danger levels) with past monitoring information, See [0197] “Then, the condition correction processing unit 64, for example, corrects the information regarding the cumulative point threshold value of the appropriate caution determination condition and the monitoring-required determination condition by AI processing based on the past monitoring information (d1, d2) (step S36).” Weighting the determined danger levels with past information is an obvious combination of embodiments, and would allow for an advantageous modification of danger levels to more accurately predict behaviors and thus determine an appropriate control level.)
Regarding claim 5
Sato discloses all of the elements of claim 1 and further discloses all of the elements of claim 5, except “The vehicle control method of claim 1, wherein the first degree of danger is calculated as medium when an action of a detected passenger corresponds to one of a case in which the passenger holds a drink, a case in which the age of the passenger is greater than a first reference value, a case in which the age of the passenger is less than a second reference value, a case in which the passenger is sleeping, and a case in which the passenger is eating food.” 
Uno discloses “The vehicle control method of claim 1, wherein the first degree of danger is calculated as medium when an action of a detected passenger corresponds to one of a case in which the passenger holds a drink, a case in which the age of the passenger is greater than a first reference value, a case in which the age of the passenger is less than a second reference value, a case in which the passenger is sleeping, and a case in which the passenger is eating food.
Sato and Uno are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Sato, to incorporate the teachings of Uno to apply a passenger age range detection method for determining a corresponding danger level. Detection of passenger ages is a method known in the art to monitor the state of vehicle occupants, advantageously as implementing passenger age range detection into a driverless vehicle system provides a known method with known technology for evaluating occupant actions to cope with a dangerous situation autonomously, thus improving the safety of an autonomous system.
Regarding claim 6
Sato discloses “The vehicle control method of claim 1, wherein the first degree of danger is calculated as being high in one of a case in which a detected passenger is standing in the vehicle, a case in which the passenger is smoking or drinking, a case in which the passenger is putting on make-up, and a case in which the passenger is putting a part of their body out of the vehicle.” 
Uno discloses “The vehicle control method of claim 1, wherein the first degree of danger is calculated as being high in one of a case in which a detected passenger is standing in the vehicle, a case in which the passenger is smoking or drinking, a case in which the passenger is putting on make-up, and a case in which the passenger is putting a part of their body out of the vehicle.” (See Uno [0055]-[0056] “On the other hand, when the projected position is out of the space between both feet, the model generation unit 76 determines that the person Pr has a high-risk posture with a high dynamic fall risk. The model generation unit 76 provides the travel restriction unit 77 with dynamic fall risk information based on the projected position of the weight center, 
Sato and Uno are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Sato, to incorporate the teachings of Uno to apply detection of a passenger status of standing or seated in a vehicle as method for determining a corresponding danger level. Detection of passenger behavior is a method known in the art to monitor the state of vehicle occupants, advantageously as implementing a detected status of whether a passenger remains standing or seated into a driverless vehicle system provides a known method with known technology for evaluating occupant actions to cope with a dangerous situation autonomously, thus improving the safety of an autonomous system.
Regarding claim 7
Sato discloses “The vehicle control method of claim 1, wherein the second degree of danger is calculated as a high value in one of a case in which the speed of the vehicle is higher than a predetermined speed, a case in which the vehicle stops and then starts during driving, a case in which all windows of the vehicle are open, a case in which the vehicle is making a sharp turn or rapidly accelerates, a case in which a distance between the vehicle and another vehicle becomes less than a predetermined reference, and a case in which one of a speed bump, a pothole, a crosswalk and a curb on a traveling route of the vehicle is detected.” (See Sato Fig. 3, Determination value (1-3) or (2-3), & [0028] “When the travel state of the target vehicle satisfies a predetermined first monitoring condition, the first monitoring device transmits information (first monitoring information) corresponding to the travel state to the instructing terminal. For example, when sudden brake is applied on the target vehicle or when the separation distance between the target vehicle and a front obstacle (vehicle, pedestrian, etc.) becomes short, the first monitoring device detects these situations and transmits the first monitoring information corresponding to the detected situation to the instructing terminal.”)
Regarding claim 8
Sato discloses “The vehicle control method of claim 1, wherein the second degree of danger is calculated as a high value in one of a case in which the vehicle smoothly accelerates or decelerates, a case in which the vehicle smoothly turns, a case in which a distance between the vehicle and another vehicle is longer than the predetermined reference, and a case in which a traveling route of the vehicle is an unpaved road.
Regarding claim 10
Sato discloses “The vehicle control method of claim 1, wherein a warning image is output or an audio warning is output using at least one of a display and an audio output unit in the vehicle when the control level is determined to be low.” (See Sato [0167]-[0168] “When the determination unit 22 determines that the travel state of the target vehicle 10 satisfies the first monitoring condition described above, the first monitoring device 20 outputs a warning signal (first warning signal) from the warning output unit 23 into the target vehicle 10. Similarly, when the determination unit 32 determines that the physical state during driving of the driver 2 satisfies the second monitoring condition described above, the second monitoring device 30 outputs a warning signal (second warning signal) from the warning output unit 33 into the target vehicle 10. The warning output unit 23 and the warning output unit 33 are means for generating and outputting a corresponding audio signal, character or image signal, and are configured by dedicated software and/or hardware.”)
Regarding claim 12
Sato discloses “The vehicle control method of claim 1, wherein at least one of steering control of the vehicle, acceleration control of the vehicle, transmission control of the vehicle, brake control of the vehicle, light control of the vehicle, and wiper control of the vehicle is performed when the control level is determined to be high.” 
Uno discloses “The vehicle control method of claim 1, wherein at least one of steering control of the vehicle, acceleration control of the vehicle, transmission control of the vehicle, brake control of the vehicle, light control of the vehicle, and wiper control of the vehicle is performed when the control level is determined to be high.” (See Uno [0003] “Conventionally, for example, an in-vehicle monitoring device determines the 
Sato and Uno are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Sato, to incorporate the teachings of Uno to apply control of vehicle acceleration braking corresponding to a determined danger level. Modifying vehicle behavior in response to detection of passenger behavior/parameters is a method known in the art to control an autonomous vehicle, advantageously as implementing a control level in a vehicle corresponding to a detected danger provides a known method with known technology for evaluating occupant actions to cope with a dangerous situation autonomously, thus improving the safety of an autonomous system.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et. al. (U.S. Publication No. 2021/0237744) in view of Uno (U.S. Publication No. 2021/010742) in further view of Fung et. al. (U.S. Publication No. 2016/0001781).
Regarding claim 3 
Sato discloses all of the elements of claim 1 and further discloses all of the elements of claim 3 except “The vehicle control method of claim 1, wherein the determining of the control level comprises determining the control level by multiplying the average of the first degree of danger and the second degree of danger by the avoidance information.” (In particular, Sato does not disclose an “average”.)
Sato modified by Fung discloses “The vehicle control method of claim 1, wherein the determining of the control level comprises determining the control level by multiplying the average of the first degree of danger and the second degree of danger by the avoidance information.” (See Sato [0655] “In one example, determining a plurality of driver states can include determining a first driver state and a second driver state. In some cases, each state of the plurality of driver states is determined based on one of a plurality of monitoring information types, namely, physiological information, behavioral information, and vehicle information.” & [0657] “For example, determining the combined driver state can include aggregating the first driver state and the second driver state, calculating an average of the first driver state and the second driver state, calculating a weighted average of the first driver state and the second driver state, and so on. It is understood that steps 5506 and 5508 could be processed using the logic gates of FIGS. 49, 50, and 51. It is also understood that the method of FIG. 55 can apply to a state or a level of state. For example, determining a driver state, a driver state level, a combined driver state, and a combined driver state level.” & Sato discloses correcting the cumulative point threshold (the danger levels) with past monitoring information, See Sato [0197] “Then, the condition correction processing unit 64, for example, corrects the information regarding the cumulative point threshold value of the appropriate caution determination condition and the monitoring-required determination condition by AI processing based on the past monitoring information (d1, d2) (step S36).”)
Sato, Uno, and Fung are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Sato, to incorporate the teachings of Fung to average detected danger levels of a vehicle and a passenger. Combining danger levels corresponding to a vehicle and passengers is .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et. al. (U.S. Publication No. 2021/0237744) in view of Uno (U.S. Publication No. 2021/010742) in further view of Yamamoto (JP Publication No. 2016107817).
Regarding claim 4 
Sato discloses all of the elements of claim 1 and further discloses all of the elements of claim 4 except “The vehicle control method of claim 1, wherein the first degree of danger is calculated as being low when an action of a detected passenger corresponds to one of a case in which the detected passenger sits in a seat in the vehicle, a case in which the passenger listens to music, a case in which the passenger is reading a book, and a case in which the passenger is viewing a display.” 
Yamamoto discloses “The vehicle control method of claim 1, wherein the first degree of danger is calculated as being low when an action of a detected passenger corresponds to one of a case in which the detected passenger sits in a seat in the vehicle, a case in which the passenger listens to music, a case in which the passenger is reading a book, and a case in which the passenger is viewing a display.” (See Yamamoto [0023] “A risk determination unit (44) determines whether there is a risk in an occupant in the observation area (32). For example, an occupant in a standing state in the observation area 32 May fall down by an accelerator operation, a brake operation, a handle operation or the like during traveling, and it is determined that there is a risk that there is a possibility of leading to an accident in a cabin. On the other hand, an occupant in a 
Sato, Uno, and Yamamoto are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Sato, to incorporate the teachings of Yamamoto to apply detection of a passenger status of standing or seated in a vehicle as method for determining a corresponding danger level. Detection of passenger behavior is a method known in the art to monitor the state of vehicle occupants, advantageously as implementing a detected status of whether a passenger remains standing or seated into a driverless vehicle system provides a known method with known technology for evaluating occupant actions to cope with a dangerous situation autonomously, thus improving the safety of an autonomous system.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et. al. (U.S. Publication No. 2021/0237744) in view of Uno (U.S. Publication No. 2021/010742) in further view of Rau et. al. (U.S. Publication No. 2015/0092056).
Regarding claim 11 
Sato discloses all of the elements of claim 10 and further discloses all of the elements of claim 11 except “The vehicle control method of claim 10, wherein the image or the audio waning is controlled such that the brightness of the image increases, the size of the image increases or audio output increases as the control level increases.” 
Rau discloses “The vehicle control method of claim 10, wherein the image or the audio waning is controlled such that the brightness of the image increases, the size of the image increases or audio output increases as the control level increases.” (See Rau 
Sato, Uno, and Rau are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Sato, to incorporate the teachings of Rau to scale a warning output for vehicle passengers, proportional to a detected danger level. Detection of passenger behavior is a method known in the art to monitor the state of vehicle occupants, advantageously implementing a proportional to a detected danger level provides a method for coping with potentially dangerous passenger behaviors, as a scaled warning communicates a corresponding danger level and potentially mitigates passengers ignoring a warning due to desensitization,  providing a known method with known technology for evaluating occupant actions to cope with a dangerous situation autonomously, thus improving the safety of an autonomous system.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hashimoto et. al. (U.S. Publication No. 2021/0300401) discloses an information processing device, moving body, information processing method, and program, and teaches combining a degree of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664